This matter coming on to be heard before Honorable Charles E. Corbin, deputy commissioner, on August 6th, 1926, in the presence of the respective parties, on the claim of the petitioner that on March 29th, 1926, while in the employ of the respondent, he sustained a hernia, and after hearing and considering the testimony and the arguments of counsel, and being of the opinion that the conditions under which the Compensation law permits recovery for hernia were not proved to exist in this case, it is, on this 30th day of August, 1926, ordered that the petition be dismissed and that judgment be entered in favor of the respondent and against the petitioner.
Charles E. Corbin,

Deputy Commissioner.